Title: From George Washington to Lieutenant Colonel Alexander Hamilton, 2 May 1780
From: Washington, George
To: Hamilton, Alexander


          
            Dear sir
            Head Quarters Morris Town May 2d 1780
          
          The inclosed Letter of the 1st of March I received sometime ago from Doctor Gordon which a variety of pressing business has prevented me from communicating to You before. I request your determination on the points contained in it, that I may transmit it to the Doctor. You will be pleased to return me his Letter with the Inclosure to which it refers. I am Dr sir Your Most Obt Servt
          
            G. Washington
          
        